Name: 2002/655/EC: Commission Decision of 13 August 2002 fixing the financial allocations to the Member States of the remaining balance for the 2001/02 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2002) 3064)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural structures and production;  cooperation policy;  cultivation of agricultural land
 Date Published: 2002-08-15

 Avis juridique important|32002D06552002/655/EC: Commission Decision of 13 August 2002 fixing the financial allocations to the Member States of the remaining balance for the 2001/02 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2002) 3064) Official Journal L 220 , 15/08/2002 P. 0064 - 0066Commission Decisionof 13 August 2002fixing the financial allocations to the Member States of the remaining balance for the 2001/02 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999(notified under document number C(2002) 3064)(2002/655/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 14 thereof,Whereas:(1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 1342/2002(4), in particular on production potential.(2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October.(3) In accordance with Article 14(1) of Regulation (EC) No 1493/1999, the Commission makes initial allocations to Member States each year on the basis of objective criteria, taking account of particular situations and needs and the efforts to be undertaken in the light of the scheme's objective.(4) The Commission fixed the indicative financial allocations for the 2001/2002 marketing year in Decision 2001/666/EC(5).(5) In accordance with Article 14(2) of Regulation (EC) No 1493/1999, initial allocations must be adapted in view of real expenditure and on the basis of revised expenditure forecasts notified by the Member States, taking into account the objective of the scheme and subject to the funds available.(6) Under Article 16(1)(b) of Regulation (EC) No 1227/2000, Member States may submit a request for subsequent financing in the current financial year. Under Article 17(2) of that Regulation, this request is accepted for Member States that have expended their initial allocation on a pro rata basis using the appropriations available after deducting, for all Member States, the sum of the amounts notified in accordance with Article 16(1)(a) of that Regulation from the total amount allocated to the Member States.(7) Under Article 17(3) of Regulation (EC) No 1227/2000, the Member States' actual expenditure is corrected if the number of hectares restructured is less than the number of hectares laid down in Decision 2001/666/EC. This provision applies for this financial year to Greece, Luxembourg and Portugal. The appropriations involved are thus available for the purposes of accepting the Member States' subsequent applications as referred to in Article 17(2) of that Regulation,HAS ADOPTED THIS DECISION:Article 1The financial allocations to the Member States of the remaining balance for the 2001/2002 marketing year, in respect of a number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999, for the period 1 July 2002 to 15 October 2002 in the 2002 financial year, are set out in the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 196, 25.7.2002, p. 23.(5) OJ L 233, 31.8.2001, p. 53.ANNEXFinancial allocations to the Member States of the remaining balance for the 2001/2002 marketing year, in respect of a number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999, for the period 1 July 2002 to 15 October 2002 of the 2002 financial year>TABLE>